19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 1 of 9
19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 2 of 9
19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 3 of 9
19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 4 of 9
19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 5 of 9
19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 6 of 9
19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 7 of 9
19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 8 of 9
19-22268-rdd   Doc 14   Filed 03/11/19    Entered 03/11/19 11:11:35   Main Document
                                         Pg 9 of 9
